•           •           •     
  •          •         •






MEMORANDUM OPINION

No. 04-10-00172-CV

IN RE Jose E. ROBLES and STATE COACH CARTAGE AND DISTRIBUTION, LP

Original Mandamus Proceeding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Karen Angelini, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: April 21, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On February 24, 2010, relators filed a petition for writ of mandamus.  The court has
considered relators’ petition for writ of mandamus and the response and reply briefs and is of the
opinion that relators are not entitled to the relief sought.  Accordingly, the petition for writ of
mandamus is DENIED.  See Tex. R. App. P. 52.8(a).                                   
PER CURIAM